OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                              AUSTIN




mr   Ien. l&s!mh~



                                                  fmelgn aountry.




                                      ahcwaateruho holda
                                        a pmPeralonr1    nume
                                        ramentr *re eqlM1 to
                                        vi&I81 qualificetloas
                          ent to thone squired in this law,
                           liaense to pmatloe rutming In
                          ut exmination, provldd     a See of
                     rs   Is paid to tha bwxt¶ by wuh appll-
                                                                   484




m-n. Elinmen Wsah, Page 2


           We fall to find any Fequlrmaent of citiaenshipes
8 gu%liPlcetlm for beaocdlxq6 reglcrtered    mwae under Texas
l&W.  We therefare bald that (ID.  elien map be rsgfstered LX?
the &her st%tutoq$ requlslteeme aolpplled      vith. It la our
further opinion that the lengusge "ecaother   State" (IDumd In
the above quoted atatute,   refera  to and mans,  “another state
0P the Uuited Statea”.    It ir themdbre ourvlwthetneither
an sllea 0 a altleen mey be lseued e reglstrotlonaertiflceta
under Article 4521 unlens he or she holds a regintretloncer-
tltlcate Proa Pnother State of the United States.
           Inreachlngthir oonclu8tonue are notuna&ndPul of
them&Wok&e me%nlngs vhloh h%vo b%en %sar~bed to tho ward
           Se% T~JCW v. Uhlte, 7 U%ll. 700, 19 L. Ed. 227. How-
eter, t&h majority rule meem to be that in the abeeaao of eoam-
thing  ia the rtetute  ttself~.ixxliccting
                                         e aontrery intent or
utaiesoP brander meenlng lo required tc give edeat to the pro-
vision, 8 etate 8tatuteu8ing thl8 term vi11 be held to lnokwle
oalye member 0P theUnlm.       Thle rtrlat or nerrov definition
la vell aetebliehedin United Stetor ooxmtitutlonelmad Btatu-
                                            k West Tema Ry. Co.
                                           our inte~Pet4tlon OP
                                           appwrrr   In Article 4521
la Purther atreqthened by referenor to the otiginelAat Pros8
vhlah the acxXSi8re oP one Bevlmed Stetuteo of 1925 took the
prQVblO?I.    Sea. 10, Ch. 1133,p. 413, rats 1923, 38th Leg. ueed
the phmee Vr.om smother stete m territory"end the aodlflere
dropp%d "a- territory" th%r&rtm. "Skate or territory" 1s e
phrase that hae been fmquentlg uwd In the walprmal provlsis~
JS atate liaenslng stetutes   end the vcwd “tcrmltwy”    oleo her a
veil estebllshedmeaning in Unlted Yteter aon8tltutlonaland
tttatutory  iav. Zx part% Hcmgan, 23 8. 298. It 6eeme oleo* to
ua that leathe ebeenae of mything in the statute which vwld
lndlmte a aontForyintent, the Leg$slrrture     wmd tlaevex@ "State*
lo 1t.allatltedcoc~tltutioaeleen8e 8e reParr1~ to enother atrrte
cd'the &serlo%n Union.
         We h>pe our v:ws in this matter vi11 aaseat the bawd
in d%elLng with these pWbl%xim.
                                      Ycurn very truly